[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                  FILED
                                                                     U.S. COURT OF APPEALS
                                            No. 10-14576               ELEVENTH CIRCUIT
                                        Non-Argument Calendar              JUNE 14, 2011
                                      ________________________              JOHN LEY
                                                                             CLERK
                                           Agency No. A099-554-703


JOSE GILBERTO PEREZ-ESCALANTE,

llllllllllllllllllllllllllllllllllllllll                                        Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                      Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                               (June 14, 2011)

Before CARNES, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Jose Perez-Escalante seeks review of the Board of Immigration Appeals’
denial of his motion to reopen his removal proceedings, contending that the BIA

erred by denying that motion.

                                        I.

      Perez-Escalante, a Venezuelan citizen, entered the United States in 1999 on

a non-immigrant visa. In 2006, after he had already overstayed his visa, Perez-

Escalante filed an application for asylum. The government charged Perez-

Escalante with removability and he conceded removability.

      In January 2008 an Immigration Judge denied Perez-Escalante’s application

for asylum, withholding of removal, and relief under the Convention Against

Torture, and ordered him to be removed to Venezuela. He appealed to the BIA.

In July 2009 the BIA dismissed Perez-Escalante’s appeal. He filed a motion to

reconsider, which the BIA denied in October 2009.

      In November 2009, Perez-Escalante filed a motion to reopen his removal

proceedings to allow him to apply for adjustment of status based on a new

marriage to a United States citizen. In January 2010 the BIA denied the motion to

reopen and again ordered him to be removed. Perez-Escalante filed a motion to

reconsider, which the BIA denied in September 2010. In October 2010 Perez-

Escalante filed this appeal.

                                        II.

                                        2
      We are obligated to inquire into subject-matter jurisdiction whenever it may

be lacking. Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir. 2004). We review

subject-matter jurisdiction de novo. Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d

1223, 1231 (11th Cir. 2007). “To seek judicial review of an order of removal, an

alien must file a petition for review with the federal appellate court within 30 days

of the BIA’s issuance of the final order.” Jaggernauth v. U.S. Att’y Gen., 432 F.3d

1346, 1350 (11th Cir. 2005); 8 U.S.C. § 1252(b)(1). “[A] petitioner’s filing to the

BIA of a motion to reconsider a final deportation order does not render the order

non-final.” Jaggernauth, 432 F.3d at 1350.

      Perez-Escalante’s deportation order became final in July 2009, and the order

denying his motion to reopen became final in January 2010. The filings of his

motions to reconsider did not extend the 30 days that he had to seek appeal.

See id. at 1351 (stating that it is “clear that the finality of [an] order of removal [is]

not disturbed by [the petitioner’s] filing of a motion for reconsideration”)

(emphasis omitted). Because Perez-Escalante did not file this appeal until October

2010, over a year after his first removal order became final and nine months after




                                            3
his second removal order became final, we do not have jurisdiction to hear

arguments related to those orders.1

       DISMISSED IN PART, DENIED IN PART.




       1
         Although Perez-Escalante states in his brief that he is also appealing the BIA’s denial of
his motion to reconsider the denial of his motion to reopen, he makes no argument in his brief
regarding the denial of his motion to reconsider. Instead, he focuses on why he believes the BIA
erred in denying his motion to reopen. Accordingly, any argument regarding the BIA’s denial of
his motion to reconsider is abandoned. See Access Now, Inc. v. Southwest Airlines, 385 F.3d
1324, 1330 (11th Cir. 2004) (“If an argument is not fully briefed . . . we deem [it] abandoned and
do not address its merits.”).

                                                 4